DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 14-16 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2018/0280636). 
Regarding claim 1-2 and 14-15, 21, Jiang teaches a vapor generator assembly for an e-vaping device, the vapor generator assembly comprising: 
a reservoir 109 configured to hold a pre-vapor formulation; 
a vaporizer assembly 200
an air intake assembly configured to direct ambient air into the vaporizer assembly, the air intake assembly at least partially defining an arcuate air inlet 111 wherein the arcuate air inlet is at least partially defined by an arcuate gap between the air intake assembly and an outer housing of the vapor generator assembly that extends at least partially around an outer surface of the vapor generator assembly, and an inlet channel extending from the arcuate air inlet into an interior of the vapor generator assembly to at least partially establish fluid communication between the arcuate air inlet and the vaporizer assembly, the inlet channel extending coaxially in relation to a longitudinal axis of the vapor generator assembly (the user may rotate the adjusting cover 103 to move up, a circular clearance 111 is formed between the atomizer body 101 and the edge 1031 of the atomizer cover 103. The size of the clearance 111 is bigger, the air inlet quantity of the air inlet 104 is greater which the users may adjust by themselves to satisfy their own flavors [0030]; fig. 2 & 3)
a power supply assembly 400 configured to supply electrical power to the vaporizer assembly
wherein the power supply assembly is detachably coupled to the vapor generator assembly (one end of the housing has a electric conducting cover 401 detachable to change the power supply 400 [0034]).
Regarding claim 3 and 16, Jiang teaches an airflow conduit 110 extending between the inlet channel of the air intake assembly and the vaporizer assembly, such that the inlet channel is configured to establish fluid communication between the arcuate air inlet and the vaporizer assembly via the airflow conduit (depicted in fig. 2); and a flow control structure 103 including a adjusting cover 103 is connected with the atomizer body 101 by a thread to conceal the air inlet 104 . The adjusting cover 103 is configured for being rotated to move up and down along axial direction of the atomizer body 101, to adjust a clearance between an edge 1031 of the adjusting cover 103 and the atomizer body 101, so as to reach a purpose of adjusting air inlet quantity of the air inlet 104  [0027]).
Regarding claim 5 and 18, Jiang teaches wherein the air intake assembly includes the flow control structure (fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6- 9, 10-13, 17-20, 23-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0280636).
Regarding claim 6- 7 and 19-20, Jiang teaches in fig. 3 an air inlet 104 is in communication with the air pipe 110 that appears to be curved but does not explicitly teach  an annular channel. However It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Jiang to correspond with the claimed invention. 
Regarding claim 8-9, 23-24 and 29, Jiang teaches a vapor generator assembly for an e-vaping device, the vapor generator assembly comprising: 
a reservoir 109 configured to hold a pre-vapor formulation; 
a vaporizer assembly 200 configured to heat pre-vapor formulation drawn from the reservoir to form a vapor; 
an air intake assembly (fig. 2-3) configured to direct ambient air into the vaporizer assembly, the air intake assembly at least partially defining an air inlet 111 that extends around an entirety of an outer surface of the vapor generator assembly, and an inlet channel extending from the air inlet into an interior of the vapor generator assembly to at least partially establish fluid communication between the annular air inlet and the vaporizer assembly (the user may rotate the adjusting cover 103 to move up, a circular clearance 111 is formed between the atomizer body 101 and the edge 1031 of the atomizer cover 103. The size of the clearance 111 is bigger, the air inlet quantity of the air inlet 104 is greater which the users may adjust by themselves to satisfy their own flavors
a power supply assembly 400 configured to supply electrical power to the vaporizer assembly
wherein the power supply assembly is detachably coupled to the vapor generator assembly (one end of the housing has a electric conducting cover 401 detachable to change the power supply 400 [0034]).
Jiang does not explicitly teach an annular inlet. However It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Jiang to correspond with the claimed invention.
Regarding claim 4, 11, 17 and 26, Jiang does not explicitly disclose the flow control structure includes an adjustment ring structure configured to be rotated around the longitudinal axis of the vapor generator assembly to adjustably align the selected orifice with the airflow conduit. However Jiang disclose that in the prior art, the technical schemes of adjusting air intake quantity are realized by a rotating ring with a side opening to permit a stepless adjustment of the air intake quantity in a 360 - degree view. That is, by changing an overlapping area between the side opening on the rotating ring and the air inlet [0002]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the flow control structure to include an adjustment ring structure because it has been held that combining prior art elements according 
Regarding claim 10 and 25, Jiang teaches an airflow conduit 110 extending between the inlet channel of the air intake assembly and the vaporizer assembly, such that the inlet channel is configured to establish fluid communication between the arcuate air inlet and the vaporizer assembly via the airflow conduit (depicted in fig. 2); and a flow control structure 103 including a plurality of orifices having different sizes, the flow control structure configured to adjustably align a selected orifice of the plurality of orifices with the airflow conduit to adjustably control a cross-sectional flow area associated with the airflow conduit (adjusting cover 103 is connected with the atomizer body 101 by a thread to conceal the air inlet 104 . The adjusting cover 103 is configured for being rotated to move up and down along axial direction of the atomizer body 101, to adjust a clearance between an edge 1031 of the adjusting cover 103 and the atomizer body 101, so as to reach a purpose of adjusting air inlet quantity of the air inlet 104  [0027]).
Regarding claim 12, 18 and 27, Jiang teaches wherein the air intake assembly includes the flow control structure (fig. 3).
Regarding claim 13 and 28, Jiang teaches the inlet channel extends coaxially in relation to a longitudinal axis of the vapor generator assembly (fig. 3).
Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0280636) as applied to claim 14 and 23 above, and further in view of Verleur et al. (US 2015/0128971).
Regarding claim 22 and 30, Jiang does not explicitly teach the power supply assembly includes a rechargeable battery. However Verleur teaches an electronic cigarette or vaporizer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNIFER A KESSIE/Examiner, Art Unit 1747         

/ERIC YAARY/Examiner, Art Unit 1747